 

6-9) GLOZ/OZ/LL NWOS BAD

Violation Notice
Veda Aare ‘oer aeves (Prestt Cine Fa | etete teat a) ering ey OUD as
om iow antorcement officer in the District of

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION [> =

Date enc Ter of Ofer peeckepay] | Cfhena Charged eR Ou oo Seve Gore

United States District Court ol Document 1 Filed, Gdlived ten dealitadatl brleummons|
f&29

 

 

 

 

 

 

 

 

f=
fa
daft d49¢ SEC. Fe. 1208 (2¢) IF —
Peete Sn, Gar dau iene Veborens [oo
eh

 

 

 

 

 

 

 

Hen dt Cert Cty tr £400 Comal OF Mower fae
Offers Ceacripion Pactual Lamia for Charge HATMAT call — amo nea

 

Parliag 1 opty Per Kung fe _.
( Tews Gatun eng Zens)

 

 

 

DEFENDANT INFORMA a

 

 

 

 

 

 

 

 

 

 

PASS oO Pooks

NISSAN Sent] oe

 

 

 

 

 

 

 

ERecuied on

 

The foregai imlement is based
4 OF © 80% AS CHECKED. roul]p ore GoM BES CHECKED, YOu MUST as da hse ecalg =
MST APPEAR IN GOUARY see FAY AMOUNT INDICATED BELOW my personal chsmrvation my porSceial imanshiqabion
ESTE IOS (on a oF pecs cop OF APPEAR IN COURT fy : :
EU UTP eS fo back ol pains oxy ta iormalion gupplied bo me from my fellow offieers obmervation
cy other (explain abowe)
s 25+ Farfeiture Amouril te
+30 Procsssing Fee Sf | deciane under ponaity of porary that Re ivloemnaten which | have set forth above and on
ak fhe (aoc! Ihe elon notiod i Pu and correct io the Beal of my ncretedige
= =
PAT THIS AMOUNT | & a5 2 Tote! Collaters! Dun Ss
Executed on
YOUR COURT DATE =
(3 no coun opperece date hoe pou eel be cobtied cf your appeeranco dois by mail| SS Date [ineocyyy) Officer's Signature
Gout Addons Dele [rms io
ak Probatle cause has been stated for te uanoe of a warrant
Tiree tah ari =

 

Date (rim yyy} US. Magistrate Judge

 

May hago: ier) Bal | Puree Are 2 Ogre oe ek eee cd rae ae erie oF Quel

D perigee! Piet Pea Poneeva'e) i] UP aay ieee eS a ee a aie Pa ll alee Gh E:
HAZMAT © Fahardous malers! invited mn ecdent, PASS = 0 oo more peng vec

GOL « Germmeraal drteen licetee CM © Coceercal eetacin ineobed in inccecd
M Detectiard Segrurtuce

 

[Ree CTS Corea! - Cw reey
